DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanini et al [6637319].
With respect to claim 1, Vanini discloses: A door assembly for providing selective access to a chamber of an appliance, the door assembly comprising: a frame (D) defining a vertical, a lateral, and a transverse direction; a hinge (20) for rotatably coupling the frame to the appliance; a mounting apparatus (50) attached to the frame; and a balancing mass (140) positioned on the mounting apparatus such that the frame and the balancing mass exert a predetermined gravitational moment on the hinge, and 
Vanini further shows: 
{cl. 2} The door assembly of claim 1, wherein the mounting apparatus further comprises a first mounting position at which the balancing mass may be attached and a second mounting position at which the balancing mass may be attached [see FIG 2, col 5, line 10-17]
{cl. 3} The door assembly of claim 2, wherein the balancing mass is adjustable between the first mounting position to exert a first gravitational moment on the hinge and the second mounting position to exert a second gravitational moment on the hinge [ The upper end of the post 110 is provided with an adjustment member 140 that includes a threaded shaft 146 on to which an adjustable stop 152 is threaded. Preferably, the adjustable stop 152 comprises a retainer or washer 154, and a pair of nuts 156, 158. As will be discussed below, the adjustable stop 152 is used to change the effective working length of the post 110, which changes the torque exerted by the biasing element 160 on the hinge arm 20, which resists the torque exerted by the weight of the oven door D as it pivots about the pintles 68, 96 of the hinge 10.].
{cl. 5} The door assembly of claim 3, wherein the frame further comprises an upper wall and a lower wall disposed opposite one another in the vertical direction and the mounting apparatus is oriented to extend between the upper wall and the lower wall 
With respect to claim 11, Vanini discloses: An oven appliance comprising: a cabinet (R); a cooking chamber (inherently present) positioned within the cabinet; a door (D) assembly rotatably mounted to the cabinet for providing selective access to the cooking chamber, the door assembly comprising: a frame (D) defining a vertical, a lateral, and a transverse direction; a hinge (20) for rotatably coupling the frame to the appliance; a mounting apparatus (50) attached to the frame; and a balancing mass (140) positioned on the mounting apparatus such that the frame and the balancing mass exert a predetermined gravitational moment on the hinge, and wherein the balancing mass is at least partially contained within a volume defined by the frame [see FIG 1, col 4, line 64-col 5, line 57].
Vanini further shows: 
{cl. 12} The oven appliance of claim 11, wherein the mounting apparatus further comprises at least a first mounting position at which the balancing mass may be attached and a second mounting position at which the balancing mass may be attached [see FIG 2, col 5, line 10-17]
{cl. 13} The oven appliance of claim 12, wherein the balancing mass is adjustable between at least the first mounting position of the mounting apparatus and the second mounting position of the mounting apparatus, the adjustment changing the gravitational moment exerted on the hinge. [The upper end of the post 110 is provided with an adjustment member 140 that includes a threaded shaft 146 on to which an adjustable stop 152 is threaded. Preferably, the ].
{cl. 15} The oven appliance of claim 13, wherein the frame further comprises an upper wall and a lower wall disposed opposite one another in the vertical direction and the mounting apparatus is oriented to extend between the upper wall and the lower wall such that adjustment of the balancing mass between the first mounting position and the second mounting position occurs in the vertical direction [col 6, line 23-41].
With respect to claim 19, Vanini discloses: A method of balancing a doorassembly of an appliance, the method comprising: rotatably coupling a frame (D) of the door assembly to the appliance using a hinge (20) having a predetermined torsional stiffness; attaching a mounting apparatus (50) to the frame of the door assembly; and adjusting a balancing mass (140) attached to the mounting apparatus [see FIG 1, col 4, line 64-col 5, line 57]. 
Vanini further shows: 
{cl. 20} The method of claim 19, wherein adjusting the balancing mass attached to the mounting apparatus comprises: positioning the balancing mass such that the door assembly exerts a predetermined gravitational moment on the hinge, the predetermined gravitational moment based at least in part on the predetermined torsional stiffness of The upper end of the post 110 is provided with an adjustment member 140 that includes a threaded shaft 146 on to which an adjustable stop 152 is threaded. Preferably, the adjustable stop 152 comprises a retainer or washer 154, and a pair of nuts 156, 158. As will be discussed below, the adjustable stop 152 is used to change the effective working length of the post 110, which changes the torque exerted by the biasing element 160 on the hinge arm 20, which resists the torque exerted by the weight of the oven door D as it pivots about the pintles 68, 96 of the hinge 10.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanini et al [6637319], further in view of Dries [20180132692].
Regarding claims 4 and 14, Vanini discloses a hinge assembly as substantially claimed, however does not disclose the manner in which the gravitational moment is selected.
Dries makes up for these deficiencies by teaching:
{cl. 4} The door assembly of claim 1, wherein the predetermined gravitational moment is selected based on a torsional stiffness of the hinge [paragraph 0046].
{cl. 14} The oven appliance of claim 11, wherein the predetermined gravitational moment is selected based on a torsional stiffness of the hinge [paragraph 0046].
Dries teaches a kitchen appliance utilizing a door-hinge assembly as can be seen in figure 2. It would have been obvious at the time of filing the invention to modify the invention of Vanini with the teachings of Dries because Dries provides a known stiffness selected for a desired rotational moment that provides a safe manner in which to open and close an appliance door.
Claim 6, 9, 10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanini et al [6637319], further in view of Liou et al [20070113457].
Regarding claims 6, 9, 10 and 16-18, Vanini discloses the invention as substantially claimed however does not disclose the further details of the balancing mass.
Liou makes up for these deficiencies by teaching balancing means that if used to modify Vanini would then show:
{cl. 6} The door assembly of claim 3, wherein the mounting apparatus is a ball screw (42), the mounting apparatus and the balance mass defining complementary threads [see FIG 1, paragraph 0031-0036].
{cl. 9} The door assembly of claim 3, wherein adjustment of the balancing mass between the first mounting position and the second mounting position involves detaching the adjustable mass from the mounting apparatus and reattaching the adjustable mass to the mounting apparatus [see FIGs 10-11].
{cl. 10} The door assembly of claim 3, wherein the door assembly comprises multiple mounting apparatuses, each mounting apparatus configured to receive at least one balancing mass [see FIG 2-5].
{cl. 16} The oven appliance of claim 13, wherein the mounting apparatus is a ball screw (42), the mounting apparatus and the balance mass defining complementary threads [see FIG 1, paragraph 0031-0036].
{cl. 17} The oven appliance of claim 13, wherein adjustment of the balancing mass between the first mounting position and the second mounting position involves detaching the adjustable mass from the mounting apparatus and reattaching the adjustable mass to the mounting apparatus [see FIGs 10-11].
{cl. 18} The oven appliance of claim 13, wherein the door assembly comprises multiple mounting apparatuses, each mounting apparatus configured to receive at least one balancing mass [see FIG 2-5].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the balancing mass version of Vanini with the version of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanini et al [6637319], further in view of Eberhard [20120060822]
Regarding claim 7, Vanini discloses the invention as substantially claimed, however does not disclose the use of an adhesive as claimed.
{cl. 7} The door assembly of claim 3, wherein the mounting apparatus is an adhesive [paragraph 0011].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the Vanini with the teachings of Eberhard because Eberhard provides a known method to attach a hinge to a door structure.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanini et al [6637319], further in view of Huget et al [20130199904]
Regarding claim 8, Vanini discloses the invention as substantially claimed, however does not disclose the clip mechanism.
Huget makes up for these deficiencies by teaching:
{cl. 8} The door assembly of claim 3, wherein the mounting apparatus is a clip mechanism [see FIG 3, paragraph 0028].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the Vanini with the teachings of Huget because Huget provides a known method to attach a hinge to a door structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/11/2022